The petition to rehear a case will be dismissed where there is no reversible error.
For former judgment, see 133 N.C. 785.
Upon the petition to rehear, argued at the last term, we have again examined with care the record and briefs in this cause. We find no new principle of law involved. Specific questions in regard to the boundary of the locus in quo were submitted to the jury. Evidence fit to be considered by them was introduced by the several parties to sustain their contentions. The settlement of the controversy depended almost entirely upon the questions of fact. Upon a careful examination and consideration of the entire record and argument of counsel we find no reversible error. Let the petition be dismissed.
(82)